Citation Nr: 1108714	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-41 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.


This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a personal hearing before a decision review officer in June 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Veteran requested a Travel Board hearing on the October 2009 VA Form 9.  The Board finds that the evidence of record supports an award of service connection for tinnitus, which constitutes a full grant of the benefits.  Consequently, the Board finds that the Veteran is not prejudiced by the Board's adjudication of his tinnitus claim below.  Moreover, any additional delay in the processing of the Veteran's claim, would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999). 

As a final introductory matter, the Board notes that the Veteran asserted on the October 2009 VA Form 9 that he disagreed with his overall hearing loss rating.  The Board interprets the Veteran's statement as an implicit claim for an increased rating for his service-connected bilateral hearing loss, which was assigned a noncompensable rating.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Tinnitus

The Veteran contends that his tinnitus was caused by in-service noise exposure.  Specifically, he has reported that his military occupation was a radio radar operator assigned to the artillery unit, where he was exposed to noise from guns.  Additionally, the Veteran stated that while stationed at R.A.F. Brize Norton in England, his barrack was directly behind a warm-up pad for three B-47 jet bombers.  Furthermore, the Veteran stated that when a B-47 was fired up, the barracks and everything in it shook violently from the blasts and resulted in loud noises.  Additionally, the Veteran stated that hearing protection was never provided in service. 

At the outset, the Board acknowledges that the Veteran's service treatment records have been determined to be unavailable.  In April 2007, the RO requested that the National Personnel Records Center (NPRC) provide the Veteran's complete service medical records.  However, responses from the NPRC indicated that the requested service records could not be found and were presumed destroyed in a 1973 fire. Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's medical and majority of the personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's DD-214 confirms that he was assigned to the artillery unit in the Army.  Additionally, he received a rifle expert badge.  

The Veteran submitted an April 2007 statement by his wife.  She stated that the Veteran told her from the time they first met that he suffered from ringing in his ears that was always present and never went away.  Additionally, she stated that the Veteran had complained about this condition their entire marriage, which began in March 1971. 

The Veteran's VA treatment records contained multiple reports documenting the Veteran's complaints of tinnitus.  The Veteran first reported chronic tinnitus in a March 2001 VA outpatient treatment record.  Additionally, at an August 2005 audiological consult, the Veteran reported difficulty hearing and understanding while in the presence of background noise.  Furthermore, he reported to the doctor that he was experiencing constant bilateral tinnitus.  Moreover, the doctor also noted that the Veteran had military noise exposure.  In addition, a March 2007 audiological consult report noted that the doctor encouraged the Veteran to file for disability through a service representative.  

The Veteran was afforded a VA examination in November 2007.  The Veteran reported that he was exposed to field and anti aircraft artillery in the Army.  The Veteran's occupation after discharge was an electrician.  The examiner referenced an August 2005 report where the Veteran previously reported occupational noise exposure.  The Veteran further explained that he owned the company and worked in the office a majority of the time.  Additionally, he reported that when he did go on site he was never exposed to a great deal of noise.  Furthermore, he reported that if he were near any noise he would always wear hearing protection.  

Upon examination, the Veteran stated he had bilateral, constant tinnitus.  The Veteran stated the he was unsure of the exact onset of his tinnitus, but that it was a long time ago, possibly five to ten years post service.  The examiner concluded that the Veteran did not notice tinnitus until quite some time after military service, five to ten years later, and therefore, tinnitus is not due to noise exposure while in service.

In a September 2008 statement, the Veteran asserted that he never told the examiner at the VA examination that the onset of his tinnitus was five to ten years after his separation.  He stated that the examiner asked him when his tinnitus started, and he responded that he did not know an exact date, but over 50 years ago.  Additionally, the Veteran stated that the examiner then asked him when his tinnitus became bad enough that it affected his wellbeing, and if it could have been five to ten years after service.  Furthermore, the Veteran noted that he responded that it could have been then or earlier.  Moreover, the Veteran stated that he always experienced loud ringing after an episode of artillery fire that would subside to a lower level, but would always remain at the lower level.  In addition, he stated that the ringing continually became worse as the years went on.   

The Veteran was afforded a personal hearing at the St. Petersburg, Florida RO before a Decision Review Officer in June 2009.  The Veteran stated that he was a radar radio operator in-service.  Additionally, he stated that his job on the firing range was to keep the communications between the guns on the firing range, usually around six or seven at a time, and the roadside security guards.  Next, the Veteran stated that he was assigned to an Aircraft Battalion of the First Infantry Division, which was stationed overseas at an Air Force Base in England.  Additionally, the Veteran stated that he lived in a Quonset Hut about 100 yards behind the back of a pad where three B-47 jets were stationed.  Furthermore, he stated that it was very noisy when the jets were fired up, which was two to three times a week.  The Veteran stated that most of his noise exposure was from the subfield artillery and jets on the Air Force base.  The Veteran stated that when he was in the artillery unit, he would be exposed to gunfire on a monthly basis, all day long.  The Veteran stated that at the end of the day his ears would be ringing badly.  Additionally, the Veteran stated he was never provided with hearing protection during any of his in-service assignments.  The Veteran stated that the ringing was always there, and slowly got worse.  Additionally, he stated that it was several years before it became somewhat bothersome.  Furthermore, the Veteran stated that he only went hunting once in awhile, but that his tinnitus started long before he ever hunted.  Moreover, he stated that he hears different tones of ringing all the time. 

The Veteran also reported that the November 2007 VA examiner's report was misleading because she asked the Veteran when his tinnitus become bad enough to be bothersome, and suggested a five to ten year time frame.  The Veteran said that he told the examiner that it could have been in that timeframe, but that he never said that was when his tinnitus began.  He further explained that the five to ten year timeframe was when his tinnitus became loud enough that it was a bother to him.  The Veteran also stated that the VA examiner incorrectly described his post-service occupation.  He stated that he was an electrical contractor.  Additionally, he reported that he owned the company, and did contracting business.  Furthermore, the Veteran stated that while he did some work at a power plant, it was not in a noisy atmosphere, but was an in the ground installation of electrical conduits.  Moreover, he stressed that this job was an occasional contract that he would get over the years.  In addition, the Veteran stated that he had the behind the desk job, and that he had workers working for him on the construction projects.  The Veteran additionally stated that he was not at the construction sites often, but when he was, he was not exposed to extreme noise.  Lastly, he stated that he never spent 40 years working in a power plant like the VA examiner implied.  

The Veteran's wife also testified at the hearing.  She stated that she had known the Veteran all her life.  Additionally, she stated that she remembered conversations with the Veteran where he told her he had ringing in his ears.   

In a June 2009 VA audiological consult, the Veteran reported that his tinnitus had worsened.  Specifically, he stated that his tinnitus would come and go, but had gotten worse over the years varying in intensity.  The doctor concluded that the Veteran's military noise exposure and tinnitus is more likely as not a contributing factor to his hearing impairment.       
  
Lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  Indeed, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period.  When a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson, 12 Vet. App. at 253.  Furthermore, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

In this case, the Board concludes that the Veteran has provided competent lay testimony that he developed symptoms of tinnitus, specifically ringing in the ears, since he was in service.  Having determined that the Veteran's testimony is competent in this regard, the Board's inquiry next shifts to whether that testimony is credible.  Parenthetically, the Board notes that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.   Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Throughout the claims process, the Veteran has reported that he was exposed to loud noises from gunfire and jet engines in service, and developed ringing in his ears since that time.  Significantly, the first VA records showing that the Veteran sought treatment for tinnitus were six years prior to the Veteran filing a claim with the VA.  Those reports were prepared at a time when the Veteran was not seeking VA compensation for his tinnitus.  These records are highly probative as to the Veteran's condition during service as they were generated with the specific purpose of ascertaining the Veteran's condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  These facts enhance the credibility of his account.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, the Veteran's account is both internally consistent and in concert with the other evidence of record, including the multiple lay statements reporting continuous complaints of tinnitus since he was discharged from active service.  Additionally, the Veteran's DD214 noted that the Veteran was in the artillery unit.  Accordingly, the Board finds the Veteran's testimony regarding the onset of his tinnitus symptoms to be eminently credible.  See Caluza, 7 Vet. App. at 511-12.  Furthermore, the Board finds that the Veteran's lay statements are sufficient to establish a continuity of symptomatology, which further supports his claim.  See Maxson, 230 F.3d at 1332.

The Board acknowledges that, in November 2007, the Veteran was afforded an audiological VA examination.  The examiner provided the opinion that the Veteran did not notice tinnitus until quite some time after military service; therefore, his tinnitus was not due to noise exposure in service.  However, the examiner stated that his rational was based on the benefit of the doubt standard, noting that the Veteran's had over 40 years of noise exposure in a power plant.  The examiner disregarded the Veteran's further explanation of his job, where he stated that he was not typically exposed to any noise while performing his job duties.  Moreover, insofar as the VA examiner appears to be assessing the Veteran's credibility in rendering his opinions, the Board points out that credibility is an adjudicative, not a medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds that this examination report is not adequate for rating purposes.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's tinnitus claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


